ROBB, Associate Justice
(dissenting). The testimony of the plaintiff was almost completely discredited through the testimony of an intelligent and disinterested witness, who was present on' the occasion when the acid was supposed to have been put in plaintiff’s ears. The majority opinion states that the evidence was .circumstantial. In my opinion, there is no basis whatever for the verdict and judgment.
The only physician who testified for the plaintiff was the specialist who examined her, and whose testimony is referred to in the majority opinion. The hypothetical question put to him was based upon an assumed state of facts. On cross-examination this specialist stated, “I understand the question to- ask if I made a diagnosis of the cause of her trouble; he has not reached a conclusion in his own mind yet. * * * The putting of acids in the ear of the plaintiff would have practically the same effect on the external canal as it would have on the middle ear, if there was enough of it to hit on the side. In other words, if there was enough acid -to go into the middle ear and fill it up, it would be bound to bum it as it went in. It would be destructive of the external canal, as it would be of the eardrum; there would be some tissue destroyed, undoubtedly. When he examined the plaintiff he found the external canal in a normal condition.”
If this specialist, after an examination of plaintiff’s ears, was unable to reach “a conclusion in his own mind, ’ ’ the jury ought not to have been permitted to guess away the reputation and money of this physician. If acid had been put in plaintiff’s ears as described by her, the external canals, according to the uncontradicted testimony of this specialist, would not have remained in a normal condition, but would have been burned. The profession of medicine will become hazardous if judgments such as this are to be sustained.